DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated December 14, 2021.  Claims 1-6 are presently pending and are presented for examination.

Allowance of the claims
The following is a statement of reasons for allowance of the claims.
With respect to the independent claim, the feature of  a control that:(i) when the location input by the occupant at the occupant operation information acquisition device of the vehicle with the occupant riding the vehicle to the destination and running under the driving service corresponds to the non-transit point, causes the vehicle to pass through the location input by the occupant without stopping at the location, and (ii) when the location input by the occupant at the occupant operation acquisition device of the vehicle with the occupant riding the vehicle to the destination and running under the driving service does not correspond to the non-transit point, stops the vehicle at the location, when viewed in view of other claimed features renders the independent claim, as well as its dependents, novel and non-obvious in view of the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669